DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not specifically teach the claims as outlined in the claims wherein A lifting transform method performed on an elemental image array (EIA), the lifting transform method comprising: splitting a source EIA 10 into a first reference EIA 10_1 and a first input EIA 10_2 each including no common elemental image; predicting a prediction image P(d.sub.min1) corresponding to each input elemental image X of the first input EIA 10_2 and generating a first difference image array 10_3 including a difference image between the input elemental image X and the prediction image P(d.sub.min1); splitting the first reference EIA 10_1 into a second reference EIA 10_4 and a second input EIA 10_5 each including no common elemental image; predicting a prediction image P(d.sub.min2) corresponding to each input elemental image Y of the second input EIA 10_5 and generating a second difference image array 10_6 including a difference image between the input elemental image Y and the prediction image P(d.sub.min2); and merging the first and second difference image arrays 10_3 and 10_6 to generate a final difference image array 24.




Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646